Exhibit 10.1

PROMISSORY NOTE

April 28, 2015

FOR VALUE RECEIVED, BGC Partners, L.P. (the “Maker”) hereby promises to pay to
GFI Group Inc. (the “Holder”) or registered assigns, having an address at 55
Water Street, New York, NY 10041, or its successors or assigns, the principal
sum of US$250,000,000, payable on June 19, 2018 (such payment date, the “Payment
Date”), together with interest on the unpaid principal balance of this Note at a
rate per annum for each Rate Period (as defined below) equal to the Applicable
Rate (as defined below) for such Rate Period (computed on the basis of the
actual number of days elapsed in a 360-day year), payable quarterly in arrears
in immediately available funds beginning on June 30, 2015 and on the last day of
each quarter thereafter and on the Payment Date All payments shall be made in
immediately available funds. This Note is being issued by the Maker to the
Holder in exchange for the issuance by the Holder of an aggregate of 43,029,260
shares of Class A Common Stock of the Holder (the “Shares”). The Shares may be
transferred by the Maker to any entity, including an affiliate thereof, at any
time, subject to applicable securities laws.

For the purposes hereof, the following terms shall have the following meanings:

“Applicable Rate” shall mean for the Initial Rate Period, Three Month LIBOR plus
200 basis points (2.00%), and for each subsequent Rate Period, Three Month LIBOR
plus 200 basis points (2.00%). The Applicable Rate for each Rate Period after
the Initial Rate Period shall be determined by the Holder in accordance
herewith, and the Holder shall advise the Maker of such determination.

“Initial Rate Period” shall mean April 28, 2015 to June 30, 2015.

“Rate Period” shall mean the Initial Rate Period and thereafter, each of the
three calendar month periods commencing January 1, April 1, July 1 and October 1
of each year.

“Reset Date” shall mean the first day of each Rate Period subsequent to the
Initial Rate Period.

“Three Month LIBOR” shall mean, with respect to any Rate Period, the rate for
deposits in U.S. dollars having a term of three months, commencing on the Reset
Date for such Rate Period, which appears on Bloomberg at approximately 11:00
a.m., London time, on the day that is two London banking days preceding such
Reset Date. If such rate does not appear on Bloomberg, the rate will be the rate
at which deposits in U.S. dollars are offered by JPMorgan Chase in the London
interbank market at approximately 11:00 a.m., London time, on the day that is
two London banking days preceding such Reset Date to prime banks in the London
interbank market for a period of three months commencing from such Reset Date
and in an amount approximately equivalent to the principal amount hereof.

Upon the commencement of any bankruptcy, reorganization, arrangement, adjustment
of debt, relief of debtors, dissolution, insolvency or liquidation or similar
proceeding of any jurisdiction relating to the Maker, the unpaid principal
amount hereof shall become immediately due and payable without presentment,
demand, protest or notice of any kind in connection with this Note.

The Holder is hereby authorized (but shall not be required) to record all loans
and advances made by it to the Maker (all of which shall be evidenced by this
Note), and all repayments or prepayments thereof, in its books and records, such
books and records constituting prima facie evidence of the accuracy of the
information contained therein.



--------------------------------------------------------------------------------

This Note may be prepaid in whole or in part at any time and from time to time
without penalty or premium.

None of the terms or provisions of this Note may be excluded, modified or
amended except by a written instrument duly executed by the Holder expressly
referring to this Note and setting forth the provision so excluded, modified or
amended.

The Holder shall have the right at any time to sell, assign or transfer all or a
portion of its rights and obligations under this Note to any credit-worthy
entity, including an affiliate of the Holder.

The Maker hereby waives presentment, demand, presentment for payment, protest,
notice of protest, notice of dishonor of this Note and all other demands and
notices in connection with the delivery, acceptance, performance and enforcement
of this Note.

This Note shall be governed and construed in accordance with the laws of the
State of New York applicable to agreements made and performed entirely in such
State, without regard to conflict of laws principles thereof, and shall be
binding upon the successors and assigns of the Maker and shall inure to the
benefit of the successors and assigns of the Holder.

MAKER: HOLDER: BGC PARTNERS, L.P. GFI GROUP INC.

By: /s/ Howard W. Lutnick

By: /s/ James A. Peers

Name: Howard W. Lutnick Name: James A. Peers Title: Chief Executive Officer
Title: Chief Financial Officer

 

 

 

[Signature page to $250 million note, dated April 28, 2015, by BGC Partners,
L.P. in favor of GFI Group Inc. for shares of GFI]